Case: 15-10905    Date Filed: 10/13/2015   Page: 1 of 6


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 15-10905
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:14-cv-21834-UU

GAYNETT POWELL,

                                                               Plaintiff-Appellant,

                                          versus

ASSISTANT WARDEN HARRIS,
South Florida Reception Center,
ASSISTANT WARDEN VERGUSE,
South Florida Reception Center,
COLONEL WARDEN MCHENRY,
South Florida Reception Center,
RT THAMAS,
South Florida Reception Center,
CAPTAIN LEWIS,
South Florida Reception Center, et al.,

                                                            Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 13, 2015)
              Case: 15-10905     Date Filed: 10/13/2015   Page: 2 of 6


Before TJOFLAT, MARCUS and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Gaynett Powell, appearing pro se, appeals the district court’s sua sponte

dismissal of his civil complaint, filed pursuant to 42 U.S.C. § 1983. The district

court dismissed his complaint without prejudice for failure to comply with the

court’s orders, pursuant to rule 41(b) of the Federal Rules of Civil Procedure. On

appeal, Powell argues that he complied with the Federal Rules of Civil Procedure

and that the court abused its discretion in dismissing his complaint for failing to

follow its orders, which substantially exceeded the requirements of the Federal

Rules of Civil Procedure. After thorough review, we affirm.

      We review a district court’s decision to dismiss a case for failure to comply

with the rules of the court for abuse of discretion. Zocaras v. Castro, 465 F.3d 479,

483 (11th Cir. 2006). We construe pleadings filed by pro se parties liberally. Alba

v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

      Rule 8 of the Federal Rules of Civil Procedure requires that “[a] pleading

that states a claim for relief must contain . . . a short and plain statement of the

claim showing that the pleader is entitled to relief,” and that “[e]ach allegation

must be simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). The district

court can sua sponte require a plaintiff to plead a case in accordance with the




                                         2
              Case: 15-10905     Date Filed: 10/13/2015   Page: 3 of 6


Federal Rules of Civil Procedure. See Fikes v. City of Daphne, 79 F.3d 1079,

1083 n.6 (11th Cir. 1996) (discussing inherent power of court).

      In addition, Rule 10 requires that each claim be presented in a separate

numbered paragraph, “each limited as far as practicable to a single set of

circumstances” and that “each claim founded on a separate transaction or

occurrence . . . must be stated in a separate count.” Fed. R. Civ. P. 10(b); see also

Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir.

1996) (stating that multiple claims should be presented “with such clarity and

precision that the defendant will be able to discern what the plaintiff is claiming

and to frame a responsive pleading”).

      Rule 41(b) provides that “[i]f the plaintiff fails to prosecute or to comply

with these rules or a court order, a defendant may move to dismiss the action or

any claim against it.” Fed. R. Civ. P. 41(b). Rule 41(b) provides the district court

“discretion to impose sanctions on a party who fails to adhere to court rules.”

Zocaras, 465 F.3d at 483. A district court may sua sponte dismiss a case under

Rule 41(b). Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337 (11th

Cir. 2005). “[D]ismissal upon disregard of an order, especially where the litigant

has been forewarned, generally is not an abuse of discretion.” Moon v. Newsome,

863 F.2d 835, 837 (11th Cir. 1989).




                                         3
                Case: 15-10905       Date Filed: 10/13/2015      Page: 4 of 6


       Where the statute of limitations will bar future litigation, a dismissal without

prejudice is no less severe a sanction than a dismissal with prejudice, and the same

standard of review is used. Gray v. Fid. Acceptance Corp., 634 F.2d 226, 227 (5th

Cir. 1981).1 Dismissal with prejudice under Rule 41(b) is appropriate where there

is “a clear record of willful contempt and an implicit or explicit finding that lesser

sanctions would not suffice.” Gratton v. Great Am. Commc’ns, 178 F.3d 1373,

1374 (11th Cir. 1999) (quotation omitted).

       Here, the record reveals that the district court twice instructed Powell on

how to correct his complaint and warned him about the consequences of not doing

so, but Powell ignored the court’s orders and filed an amended complaint with the

same deficiencies. First, when Powell filed his initial motion for preliminary

injunction, the magistrate judge directed Powell to file an amended complaint and

provided him with instructions and a form complaint to assist him in filing his

claim. In response, he filed an 82-page complaint that included a narrative of his

various encounters with the defendants over several years.                   Thereafter, the

magistrate judge was very clear when it then instructed Powell to file a final

amended complaint that clearly stated the constitutional violations that occurred

without including claims that took place outside of the district.                Despite the

magistrate judge’s order to correct the issues, Powell filed another complaint

1
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we adopted as
binding precedent all Fifth Circuit decisions issued before October 1, 1981.
                                               4
               Case: 15-10905     Date Filed: 10/13/2015   Page: 5 of 6


containing the same issues. The 77-page final amended complaint contained 45

pages of narrative. While the complaint did contain a legal claims section that

asserted the claims against the individual defendants, it was unclear which facts

supported each of his claims. On this record, the district court did not abuse its

discretion by finally dismissing the complaint when Powell failed to comply with

its orders.

       While Powell is correct in describing dismissal as an extraordinary sanction,

the district court dismissed his complaint without prejudice, explicitly allowing

Powell to file a new complaint that complied with the court’s order and the Federal

Rules of Civil Procedure. Although Powell mentioned in his amended complaint

that prison officials had been harassing him since 2007, the earliest event

specifically discussed in the complaint occurred in March 2012. Therefore, the

district court’s dismissal was not tantamount to a dismissal with prejudice, because

Powell still has time to refile his complaint.

       As for Powell’s claim that the district court should have transferred the case

to a district where venue was proper rather than dismissing, the district court

dismissed Powell’s case due to his noncompliance with the court’s order, not for

lack of venue. To clarify and limit the claims presented, the court instructed

Powell to only bring claims with proper venue in the United States District Court

for the Southern District of Florida, which Powell failed to do. For these reasons,


                                           5
              Case: 15-10905   Date Filed: 10/13/2015   Page: 6 of 6


the district court did not abuse its discretion in dismissing Powell’s complaint

without prejudice.

      AFFIRMED.




                                       6